Citation Nr: 0303762	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  98-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
March 1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran testified before a former 
Member of the Board during a hearing at the RO in April 1999.  
At the hearing, the veteran testified that he was withdrawing 
a claim of service connection for a shoulder disability, and 
as such, that issue is not on appeal.  The veteran was 
offered the opportunity to have a hearing before a current 
Board Member, but indicated that he did not desire another 
hearing.

In a September 1999 Board decision, the veteran's claims for 
service connection for residuals of a left knee injury, as 
well as service connection for right knee and low back 
disorders were remanded to the RO for additional development.  
In an August 2002 Board decision, the veteran was granted 
service connection for a left knee disability.  Additional 
development was undertaken with respect to the appealed 
issues concerning right knee and low back disorders.  That 
development has been completed and the issues are again 
before the Board.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The current overuse syndrome of the right knee and low 
back strain were caused by the service connected left knee 
disability.  


CONCLUSIONS OF LAW

1.  A right knee disorder is proximately due to a service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2002).

2.  A low back disorder is proximately due to a service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310(a).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board notes that subsequent to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA was inapplicable when there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Since this decision 
constitutes a full grant of the benefits sought, further 
assistance is not required to assist the veteran in 
substantiating his claims.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304 (2002).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The veteran has contended that he incurred right knee and low 
back disorders as a result of his service-connected left knee 
disability.  Service medical records do not reflect 
complaints or treatment for a right knee or low back 
disorder.  

The veteran testified during a travel board hearing in April 
1999.  With respect to his right knee, the veteran reported 
that the knee was painful and that doctors had told him he 
was favoring the knee too much.  He indicated that none of 
the doctors had diagnosed him with a specific right knee 
disability.  Furthermore, the veteran testified that he had 
not been diagnosed with a low back disability.  

On VA examination in September 2000, the veteran was noted as 
not reporting any problems with his right knee.  Clinical 
evaluation revealed no pain on palpation of the right knee 
joint line.  Tibiofemoral rotation was reported as normal.  
Examination of the veteran's low back revealed limitation of 
motion.  A radiographic study of the low back revealed 
degenerative changes involving the facets at L4-5 and L5-S1.  
The examiner's diagnosis included degenerative changes of the 
lumbosacral spine, as well as mild patellofemoral arthritis 
of the right knee but otherwise normal right knee.  

The examiner noted in reporting on the veteran's disabilities 
that there was no right knee disability and that the veteran 
had denied it specifically.  The examiner also reported that 
the veteran's back disability was due to arthritic changes in 
the back and so the causation of this by a knee disability or 
an aggravation there from was highly doubtful.  

In October 2002, the veteran again underwent a VA 
examination.  The veteran reported that for the previous four 
years he had experienced pain in his right knee with walking, 
and had experienced pain in his low back for six years.  On 
clinical evaluation there was no effusion or instability of 
the right knee.  The range of motion was from 0-125 degrees 
without pain.  The lumbar spine exhibited no tenderness or 
spasm.  Flexion was to 50 degrees and extension to 15 
degrees.  The examiner's diagnosis was low back strain from 
overuse due to the left knee, and overuse syndrome of the 
right knee due to the left knee.  In an addendum, the 
examiner commented that the veteran's left knee had caused 
him to limp, which stressed his right knee and lumbar spine 
excessively, and this was why the right knee and low back 
conditions were related to the left knee.  

The Board is cognizant that there are contradicting medical 
opinions with respect to the etiology of the veteran's right 
knee and low back disability.  The VA examiner in September 
2000 did not find the veteran's low back disability related 
to his service-connected left knee disability.  Furthermore, 
the examiner reported conflicting medical findings with 
respect to whether the veteran had a disability of the right 
knee.  

The VA examination and opinion in October 2002 were obtained 
to clarify the September 2000 examination findings.  The 
examiner linked the veteran's right knee and low back 
conditions to his service-connected left knee disability as a 
result of excessive compensation of his right knee and back 
when walking.  

Therefore, the record reflects competent medical evidence of 
a current disability, and a nexus between the service-
connected disability and the current disorders of the right 
knee and low back.  In the Board's opinion, the evidence 
supporting the onset of right knee and low back disorders as 
secondary to a service-connected left knee disorder is at 
least in equipoise with that against the claim.  Accordingly, 
service connection is warranted for the veteran's right knee 
disorder and low back disorder as secondary to a service-
connected left knee disorder.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disorder, 
namely overuse syndrome, is granted.  

Entitlement to service connection for a low back disorder, 
namely low back strain, is granted.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

